263 Ga. 257 (1993)
429 S.E.2d 523
SILER et al.
v.
BLOCK et al.
S92G1275.
Supreme Court of Georgia.
Decided May 3, 1993.
Reconsiderations Denied June 18, 1993.
William Q. Bird, for appellants.
Long, Weinberg, Ansley & Wheeler, Robert G. Tanner, Mark E. Robinson, for appellees.
Stephens & Shuler, Charles W. Stephens, Franklin, Taulbee, Rushing & Bunce, Elizabeth F. Bunce, William S. Stone, amici curiae.
BENHAM, Justice.
We granted certiorari to the Court of Appeals to determine whether OCGA § 9-3-73 (c), the medical malpractice statute of repose, bars the re-filing of this action pursuant to OCGA § 9-2-61 within six months following a voluntary dismissal. This court recently answered that question adversely to appellant in Wright v. Robinson, 262 Ga. 844 (426 SE2d 870) (1993). As the decision in Wright controls herein, we affirm the judgment of the Court of Appeals, which affirmed the trial court's grant of summary judgment to appellees/defendants.
Judgment affirmed. All the Justices concur.